     8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 1 of 12 - Page ID # 1




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT NEBRASKA

UNION PACIFIC RAILROAD COMPANY         :
1400 Douglas Street                    :
Omaha, NE 68179                        :
                                       :
                    Plaintiff,         : CIVIL ACTION NO. _______
                                       :
       v.                              :
                                       :
BROTHERHOOD OF RAILWAY CARMEN DIVISION :
TCU/IAM                                :
3 Research Place                       :
Rockville, MD 20850                    :
                                       :
                    Defendant.         :

                           COMPLAINT FOR DECLARATORY RELIEF

        Plaintiff, Union Pacific Railroad Company (“Union Pacific”) brings this action to enforce

the mandatory dispute resolution procedures of the Railway Labor Act (“RLA”), 45 U.S.C. § 151

et seq. seeking a declaratory judgment that an ongoing labor dispute between the parties is

subject to mandatory and exclusive arbitration under the RLA. In support of its Complaint,

Union Pacific avers as follows:

                                                PARTIES
        1.         Union Pacific is a Class I railroad that provides freight transportation services in

23 States in the western half of the United States. Union Pacific’s headquarters building and

principal place of business is 1400 Douglas Street, Omaha, Nebraska 68179. Union Pacific is a

“carrier” within the meaning of the RLA, 45 U.S.C. § 151, First.

        2.         Defendant Brotherhood Railway Carmen Division TCU/IAM (“BRC” or the

“Organization”) is an unincorporated labor organization in which employees participate and that

exists for the purpose of, among other things, dealing with carriers pursuant to the RLA

concerning rates of pay, rules and working conditions, including negotiation and administration



LEGAL\52071643\3
     8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 2 of 12 - Page ID # 2




of collective bargaining agreements (“CBAs”). BRC is a “representative” within the meaning of

Section 1, Sixth of the RLA, 45 U.S.C. § 151, Sixth. On Union Pacific, BLET represents

employees in the craft or class of Railroad Carmen or “Carmen.”

                                 JURISDICTION AND VENUE
        3.      Jurisdiction exists pursuant to the RLA, 45 U.S.C. §§ 151-188 and 28 U.S.C. §§

1331, 1337.

        4.      Venue over this action properly lies in this Judicial District under 28 U.S.C.

1391(b)(1) and (2) because a substantial portion of the events giving rise to the claim took place

in this Judicial District.

               THE RLA REQUIRES ARBITRATION OF MINOR DISPUTES
        5.      Under the RLA, disputes concerning the interpretation or application of CBAs are

known as “minor disputes,” and are subject to mandatory arbitration. The characterization of a

dispute as a “minor dispute” does not reflect the importance or value of the dispute. Rather, the

term “minor dispute” means that the dispute is one over the interpretation or application of an

existing agreement, rather than a dispute over the formation of, or change to, the terms of an

agreement. Section 3 of the RLA requires minor disputes to be resolved exclusively through

arbitration before the National Railroad Adjustment Board (“NRAB”), or before an arbitration

panel of coordinate jurisdiction established by the parties pursuant to the RLA (known as a

Public Law Board or a Special Board of Adjustment). 45 U.S.C. § 153.

        6.      A minor dispute “relates either to the meaning or proper application of a

particular provision [in a CBA] with reference to a specific situation or to an omitted case.”

Consolidated Rail Corp. v. Ry. Labor Executives’ Ass’n., 491 U.S. 299, 303-05 (1989) (quoting

Elgin, J. & E. Ry. Co. v. Burley, 325 U.S. 711, 723 (1945)). “It is well established that collective

bargaining agreements may include implied as well as express terms.” Brotherhood of Ry.


                                                  2
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 3 of 12 - Page ID # 3




Carmen v. Missouri Pacific R.R. Co., 944 F.2d 1422, 1429 (8th Cir. 1991) (“BRC v. MoPac”);

Conrail, 491 U.S. at 311.

       7.      Under the RLA, a dispute is a “minor dispute” subject to mandatory arbitration so

long as the rail carrier’s position with respect to the merits of the dispute is not “frivolous or

obviously insubstantial.” Conrail, 491 U.S. at 303-305; BRC v. MoPac, 944 F.2d at 1427.

“Where an employer asserts a contractual right to take the contested action, the ensuing dispute

is minor if the action is arguably justified by the terms of the parties’ collective bargaining

agreement.” Conrail, 491 U.S. at 307. “[W]hen in doubt, the courts construe disputes as

minor.” International Ass’n of Machinists & Aerospace Workers, District Lodge 19 v. Soo Line

R.R. Co., 850 F.2d 368, 377 (8th Cir. 1988) (“IAM v. Soo Line”) (quoting Brotherhood of Loc.

Eng’rs v. Atchison, Topeka & Santa Fe Ry Co., 768 F.2d 914, 920 (7th Cir. 1985)); United

Transp. Union v. Kansas City S. Ry. Co., 172 F.3d 582, 588 (8th Cir. 1999) (“UTU v. KCS”).

       8.      While a minor dispute is being arbitrated, the “carrier may apply its reasonable

interpretation of the disputed agreement.” BRC v. MoPac, 944 F.2d at 1427 (quoting IAM v. Soo

Line, 850 F.2d at 377). The Supreme Court has never recognized “a general statutory obligation

on the part of an employer to maintain the status quo pending the [arbitrator’s] decision.”

Wheeling & Lake Erie Ry. v. Locomotive Engineers, 789 F.3d 681, 691, 2015 BL 204654, 10

(6th Cir. 2015), citing Conrail, 491 U.S. at 304.

       9.      A union may not strike over a minor dispute; its sole recourse for an alleged

contract violation is to pursue arbitration if the dispute is not resolved through the contractual

grievance process. Bhd. of R.R. Trainmen v. Chi. R. & I.R.R. Co., 353 U.S. 30, 39-42 (1957)

(“Chicago River”); BRC v. MoPac, 944 F.d at 1427.

       10.     Section 2 First of the RLA also imposes an affirmative duty on the parties to exert

every reasonable effort to make and maintain agreements concerning rates of pay, rules, and



                                                    3
     8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 4 of 12 - Page ID # 4




working conditions, and to settle all disputes, whether arising out of the application of such

agreements or otherwise, in order to avoid any interruption to commerce or to the operation of

any carrier growing out of any dispute between the carrier and the employees thereof. 45 U.S.C.

§ 152, First.

                THE PARTIES’ COLLECTIVE BARGAINING AGREEMENTS
        11.     Union Pacific and BRC are parties to a collective bargaining agreement. This

agreement, together with terms implied therein through past practice, course of dealing and

management prerogative, establish the rates of pay, rules and working conditions of employees

represented by BRC. This collective bargaining agreement applies to the Union Pacific system-

wide in scope; it covers all of the employees represented by BRC who are employed by Union

Pacific.

                         DESCRIPTION OF THE MINOR DISPUTE

        12.     A dispute has arisen between Union Pacific and BRC concerning Union Pacific’s

right under its existing CBA in connection with the elimination of Carmen positions. The

National Agreement between BRC and the Nation’s major railroads, including Union Pacific,

contains a provision granting the BRC the ability to request a joint check to verify the amount of

scope covered work at a particular location where the carrier has abolished Carmen jobs. Union

Pacific maintains that it is working to accommodate BRC’s request for a joint check of the work

remaining at the Kansas City location, but that the single day on which the parties met in Kansas

City was not representative of the day-to-day work the truly remains at that facility. The relevant

portions of this provision are recited below:

        If causes other than a transfer of work to another location precipitate the diminution
        of carmen’s air brake inspection and testing work, at the locations identified above,
        nothing in this Article shall require the employment of a carmen if there is not
        sufficient work of the craft to justify employing a carmen. Any dispute as to
        whether or not there is sufficiency of work shall be determined according to the
        following procedures:

                                                  4
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 5 of 12 - Page ID # 5




             Upon adequate advance request the General Chairman of Carmen shall be
             allowed access to the location in question to enable him to determine
             whether or not to request a joint check.

             When requested by the General Chairman the parties will undertake a joint
             check of the work done. During such check, there will be no change made
             in the scheduling of trains normally operated nor in the work normally
             assigned for the purpose of affecting the joint check.

             If the dispute is not resolved by agreement, it shall be handled under the
             provisions of Section 3, Second, of the Railway Labor Act, as amended,
             and pending disposition of the dispute, the railroad may proceed with or
             continue its determination. If the Board determines that the joint check has
             not been taken in accordance with the procedures described herein, the
             Board shall order another joint check and have the authority to 1) restore
             abolished positions, 2) award back pay; and 3) take other appropriate
             remedial action.

             The railroad shall have the burden of showing that the operations either
             were not changed or that any change that was made was for operational
             reasons and not to affect the joint check.
       13.      This provision does not define the parameters of a joint check, which are typically

agreed upon by the parties. The parties identified a date on which to meet in Kansas City, but did

not agree that the single date of observations would constitute the entirety of the “joint check.”

Such an agreement would not make sense given the variability of work that is performed day-to-

day at any given facility. As such, this dispute constitutes a “minor dispute” as that term is used

under the RLA because it arises out of the interpretation or application of an existing agreement

concerning rates of pay, rules and working conditions. And, Union Pacific’s position with

respect to the merits of the dispute is not “frivolous or obviously insubstantial.”

       14.      Additionally, this provision makes clear that “[i]f the dispute [regarding the

“sufficiency of work”] is not resolved by agreement, it shall be handled under provisions of

Section 3, Second, of the Railway Labor Act, as amended, and pending disposition of the

dispute, the railroad may proceed with or continue its determination.”



                                                  5
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 6 of 12 - Page ID # 6




       15.     Because Union Pacific has a non-frivolous basis for its position that a joint check

should be structured in such a way to allow the parties to determine jointly whether a sufficient

amount of Carmen work remains at a facility, the single date of observations performed by the

parties in Kansas City on [date] is insufficient to determine whether there is sufficient work

remaining at Kansas City,, and because the National Agreement’s procedures for resolving such

disputes explicitly states that they shall be handled under Section 3, Second of the RLA, BRC’s

claim that Union Pacific is in violation of the parties’ CBAs is a minor dispute subject to the

exclusive jurisdiction of the NRAB.

                         IMMEDIATE AND IRREPARABLE HARM
       16.     A work stoppage by BRC would cause a shutdown of Union Pacific’s rail system

and would cause immediate and irreparable harm to Union Pacific, its customers and the public.

       17.     Union Pacific is the largest carrier of finished automobiles west of the Mississippi

River and operates or has access to 38 distribution centers. Union Pacific’s extensive franchise

directly serves five vehicle assembly plants and connects to West Coast ports, Mexico gateways,

and the Gulf of Mexico to accommodate both import and export shipments. Approximately 70

percent of all new vehicles use rail for delivery, with Union Pacific handling more than 60

percent of the western U.S. rail automotive market share. Because U.S. automobile
manufacturing facilities operate on a “just-in-time” basis, and have little room for storage of

finished vehicles, a disruption of Union Pacific’s inbound or outbound rail transportation would

cause immediate disruption to U.S. automobile manufacturing plants.

       18.      The same is true for other manufacturers. Union Pacific serves many

manufacturers that rely on the timely deliveries of parts or supplies, and for outbound

transportation of finished goods. These facilities largely operate on a just-in-time inventory basis

and have limited capacity to store finished goods. Accordingly, any disruption to Union

Pacific’s operations would cause immediate disruption to the many manufacturers that rely on
Union Pacific. Union Pacific is also a major shipper of grain, transporting grain and grain

                                                 6
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 7 of 12 - Page ID # 7




products from the Midwest to domestic markets and for export to Mexico through ports in the

Gulf Coast and Pacific Northwest. Union Pacific currently is in the middle of its peak grain

shipment season and a disruption to Union Pacific’s operations would impact the availability of

grain and grain products.

       19.     Another key industry served by Union Pacific is coal. Union Pacific handles

hundreds of daily shipments of coal from the Powder River Basin to utility companies such as

Ameren, American Electric Power and Wisconsin Electric that are responsible for providing

electricity, including heating and air conditioning, for millions of homes and businesses. Coal is

not shipped by truck in sufficient quantity to keep coal-fired utility plants in operation, and many

such plants maintain only a few days of coal supply. Union Pacific is directly responsible for

servicing mines in the following major U.S. coal basins: the Southern Powder River basin, the

Uinta basin in Colorado and Utah, the Illinois basin, and the Hanna basin in Southern Wyoming.

This year, Union Pacific will ship approximately 85 million tons of coal. Any disruption of the

“coal pipeline” would cause immediate and irreparable harm to Union Pacific, to the customers

who rely on Union Pacific, and to the public, which would result in additional ill-effects long

after the service disruption ended. A prolonged work stoppage would affect the ability of the

utilities served by Union Pacific to generate sufficient electricity to serve millions of their

customers.
       20.     Union Pacific also transports commodities that are essential to the U.S. economy

and for public health and safety. These commodities include: medical grade plastic, water

purification chemicals, chlorine, steel and other metals, ethanol, perishable and refrigerated food,

gas and oil. Many of these commodities cannot be shipped by truck because of safety concerns

or because the volume of the commodities are too great for truck transportation. A work

stoppage that disrupts Union Pacific’s rail operations would have an immediate impact on the

many industries that rely on Union Pacific to deliver these essential commodities and on the

public that these industries serve.



                                                  7
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 8 of 12 - Page ID # 8




       21.     Union Pacific’s rail network connects 23 states in the western two-thirds of the

country. Union Pacific serves many of the largest and fastest-growing U.S. population centers,

operates from all major West Coast and Gulf Coast ports to eastern gateways, connects with

Canada’s rail systems, and is the only railroad serving all six major Mexico gateways. Union

Pacific connects with other major U.S. freight railroads in Chicago, Kansas City, St. Louis and

many other U.S. gateways. Any service problem at any one of these interchange points will

immediately affect traffic not only across Union Pacific’s 23-state system, but also across the

country. A job action on the Union Pacific will necessarily adversely affect the nation’s other

major railroad. The effects of a job action against Union Pacific also would extend

internationally. In 2019, approximately 40% of Union Pacific freight originated or terminated

outside of the U.S., and a disruption to operations would impact the global supply chain, of

which Union Pacific is a critical link

       22.     A work stoppage would also cause severe financial harm to Union Pacific. For the

twelve-month period ending September 30, 2020, Union Pacific generated approximately $54

million per day of operating revenue from more than 21,000 freight shipments per day.

Transportation services cannot be stockpiled. Any disruption to Union Pacific’s daily shipment

of freight would cost Union Pacific tens of millions of dollars per day in lost revenue.

Customers who are able to find alternative means of shipment may never return.

              COUNT I – DECLARATORY JUDGMENT (MINOR DISPUTE)
       23.     Union Pacific incorporates by reference as if fully set forth herein each and every

allegation of the preceding Paragraphs.

       24.     This Cause of Action arises under Sections 2 First and 3 of the RLA, 45 U.S.C.

§§152 First, 153.

       25.     There exists a current, live and ripe controversy that warrants declaratory and

injunctive relief from this Court.


                                                 8
    8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 9 of 12 - Page ID # 9




       26.     Union Pacific has existing CBAs with BRC, which remain in full force and effect.

These agreements, together with implied terms, past practice and other established working

conditions, set forth the terms and conditions of employment of Union Pacific’s BRC-

represented employees.

       27.     Union Pacific contends that its CBAs, as properly interpreted, do not prohibit

Union Pacific from conducting a second time study in connection with the elimination of

Carmen positions at any location. BRC disputes Union Pacific’s interpretation of the applicable

CBAs, and maintains that Union Pacific is in violation of the RLA as well as the parties’ CBAs.

       28.     The dispute between BRC and Union Pacific is a minor dispute under the RLA,

and thus subject to mandatory arbitration. The nature of the dispute is one that arises out of the

interpretation or application of the parties’ CBAs, and Union Pacific’s position with respect to

the merits of the dispute is not frivolous or obviously insubstantial.

       29.     BRC’s threat to strike over the instant dispute violates BRC’s duties under the

RLA to pursue and exhaust the exclusive, administrative remedies for minor disputes which are

set forth in Section 3 of that Act, including final and binding arbitration. The RLA precludes

strikes, work stoppages, or other forms of self-help over minor disputes.

       30.     Union Pacific has at all times been willing to comply with the procedures of the

RLA and has exercised and is continuing to exercise reasonable efforts to resolve this dispute

with BRC.

       31.     Union Pacific has exhausted all available remedies under the RLA to prevent

Defendant’s unlawful activity and has no adequate remedy at law.

       32.     As to each item of relief sought herein, greater injury will be inflicted on the

public and Union Pacific if such relief is denied than will be inflicted upon Defendant by the

granting thereof.



                                                  9
   8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 10 of 12 - Page ID # 10




                        COUNT II – BREACH OF SECTION 2 FIRST

         33.   Union Pacific incorporates by reference as if fully set forth herein each and every

allegation of Paragraphs 1 through 35 above.

         34.   This Cause of Action arises under Section 2 First of the RLA, 45 U.S.C. §152

First.

         35.   Section 2 First imposes an affirmative duty on the parties:

               to exert every reasonable effort to make and maintain agreements
               concerning rates of pay, rules, and working conditions, and to
               settle all disputes, whether arising out of the application of such
               agreements or otherwise, in order to avoid any interruption to
               commerce or to the operation of any carrier growing out of any
               dispute between the carrier and the employees thereof.


45 U.S.C. §152 First.

         36.   Defendant has breached its obligation under Section 2 First to settle the dispute

with Union Pacific concerning Union Pacific’s right to conduct a second time study through the

dispute resolution/arbitration procedures mandated by the RLA by threatening to strike Union

Pacific over the dispute.

         37.   Defendant’s threatened strike against Union Pacific threatens to cause substantial

disruption to Union Pacific and to the national freight transportation system.

         38.   Union Pacific has been willing at all times to comply with its duties under Section

2 First and has exercised and is continuing to exercise reasonable efforts to resolve this dispute

with Defendant.

         39.   Union Pacific has exhausted all available remedies under the RLA to prevent

Defendant’s unlawful activity and has no adequate remedy at law.


                                                 10
   8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 11 of 12 - Page ID # 11




          40.    As to each item of relief sought herein, greater injury will be inflicted on the

public and on Union Pacific if such relief is denied than will be inflicted upon Defendant by the

granting thereof.
                                      PRAYER FOR RELIEF

          WHEREFORE, Union Pacific respectfully requests that the Court grant the following

relief:

          (1)    Issue a Judgment declaring that the present dispute concerning Union Pacific’s

right to conduct a second time study in connection with the elimination of Carmen positions is a

“minor dispute” under the RLA, and is subject to the compulsory and exclusive arbitration

mechanisms set forth in section 3 of the RLA, 45 U.S.C. § 153;

          (2)    Issue a Judgment declaring that Defendant’s threat to cause a work stoppage or

strike against Union Pacific over the aforesaid minor dispute violates the RLA by seeking to

circumvent the mandatory and exclusive authority of the National Railroad Adjustment Board;

          (3)    Issue a Judgment declaring that, by threatening to engage in a work stoppage or

strike, Defendant has breached its duty under Section 2 First of the RLA to settle all disputes

through the RLA's mandatory dispute resolution/arbitration procedures;

          (4)    Order Defendants to pay the costs of these proceedings, including reasonable

attorneys' fees; and

          (5)    Grant Union Pacific such other and further relief as the Court may deem proper

and just in the circumstances.




                                                   11
  8:21-cv-00179-JFB-CRZ Doc # 1 Filed: 05/04/21 Page 12 of 12 - Page ID # 12




                                   Respectfully submitted,

                                    /s/Robert S. Hawkins
                                      ROBERT S. HAWKINS
                                      (a member of the bar of this Court)
                                      ANDREW J. ROLFES (pro hac vice pending)
                                      COZEN O’CONNOR
                                      1650 Market Street, Suite 2800
                                      Philadelphia, PA 19103
                                      (215) 665-2015 (phone)
                                      (215) 717-9535 (fax)
                                      rhawkins@cozen.com
                                      arolfes@cozen.com

                                     And

                                     JACQUELYN V. CLARK
                                     Union Pacific Railroad
                                     1400 Douglas Street STOP 1580
                                     Omaha, NE 68179
                                     (402) 544-3078 (phone)
                                     jvclark@up.com


                                   Counsel for Plaintiff
                                   Union Pacific Railroad Company

Date: May 4, 2021




                                     12
